Title: From Alexander Hamilton to William Seton, 6 September 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
Philadelphia Sepr 6. 1792

The painful cause of your short silence was easily understood and by me most sincerely sympathized in. I shall always take part in the prosperous or adverse events which attend you.
I thank you for the trouble you have so kindly taken respecting my letter and for your obliging offer of writing to the Governor of the Island. I hope the measures I have already taken will answer the end. If not I may avail myself of your friendly offer.
I find I have overdrawn my account, by a late draft for 200 Dollars—Dollars 24.67. This I will shortly remit.
The unnecessary mulplicat[ion] of Banks is an unpleasing circumstance; but I hope if the solid institutions maintain a good understanding with each other, a misfortune to any of the excrescences will be but a partial evil and perhaps a cure for the excess.
Upon the whole I think you will do well to address a line to the Directors of the Society at their next Meeting respecting your advance to Mr. Pearce, mentioning that you were informed he had given Credit for it to the Society. I understand there is to be a Meeting on the 29th at which I expect to be present and will pay attention to the matter. It is very simple & can suffer no difficulty.
Believe me to be always truly and affectly   Yr friend & serv
A Hamilton
William Seton Esqr
 